Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/234,203, filed on 12/27/2018 in which claims 1-22 are presented for examination.
Status of Claims
	Claims 1-22 are pending, of which claims 1, and 12 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-22 are rejected under 35 U.S.C. 101 because independent claim 12 of dependent claims 13-22 lacks a hardware component for a server in the body of the claim. All other dependent claims 13-22 does not introduce any further hardware components. A server without hardware components is considered to be a software per se by the examiner and software itself is not patent eligible.
Allowable Subject Matter
Claims 4-6, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and 101 rejection is overcome for claims 15-17.
IDS
	References cited in the IDS filed on 12/27/2018 and 9/1/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 12,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shokri et al. (“Privacy-Preserving Deep Learning”, Pages 1310-1321, CS’15: Proceedings of the 22nd ACM SIGSAC Conference on Computer and Communications Security, 10/2015) hereinafter Shokri, in view of Ren et al. (“LoPub: High-Dimensional Crowdsourced Data Publication With Local Differential Privacy”, 9/2018, pages 2151-2166, IEEE Transactions on Forensics and Security, Vol. 13, No. 9) hereinafter Ren.

As to claim 1, Shokri teaches a privacy data integration method, comprising: 	obtaining, by a first processing device and a second processing device respectively, a first generative model and a second generative model according to a first privacy data and a second privacy data (see page 1313, left-hand side, Section 5.1 Overview “… there are N participants, each of which has a local private dataset available for training. All participants agree in advance on a common network architecture and common learning objective. We assume the existence of a parameter server which is responsible for maintaining the latest values of parameters available to all parties. This parameter server is an abstraction, which can be implemented by an actual server or emulated by a distributed system.”, The examiner considers each participant as equivalent to the instant application’s first and second processing device.; see also pages 1313-1314, section 5.2 Local training “Each participant can initialize his local parameters randomly or by downloading their latest values from the parameter server. Each participant then trains the neural network using the standard SGD algorithm, iterating over his local training data over many epochs. There need not be any coordination between different participants during their local training. They influence each other’s training indirectly, via the parameter server.” The examiner considers the neural networks being trained by each participant using the parameters obtained from the parameter server as equivalent to instant application’s first generative model and second generative model.; see also page 1315, RHS, section 6.3 Neural network architectures “We use two popular neural network architectures: multi-layer perceptron (MLP) and convolutional neural network (CNN). MLPs are feed-forward neural network architectures in which neurons in each layer are fully connected to the neurons in the next layer. The backpropagation algorithm was initially proposed to learn the parameters of these networks [42]. Figure 1 is an example of an MLP network. CNNs are a special kind of multi-layer neural networks with sparse connectivity [31]. CNNs are widely used for image and video recognition .” The examiner considers the two different neural network (i.e., MLP and CNN) as equivalent to the instant application’s first and second generative models.); 
	generating, by a server (e.g., parameter server), a first generative data and a second generative data via the first generative model and the second generative model respectively (see page 1318, Section 7 Privacy “Our privacy-preserving deep learning system addresses all of these concerns and aims to protect privacy of the training data, ensure public knowledge of the learning objective, and protect privacy of the data to which the learned model is applied, as well as privacy of the model’s output.”; see also page 1318, LHS, section 7.1 Preventing direct leakage; The examiner considers the output as a result of the learned neural network models using the parameters obtained from the parameter server as equivalent to the instant application’s first and second generative data.). 
	Shokri does not explicitly teach but Ren teaches the limitation “integrating, by the server, the first generative data and the second generative data to obtain a synthetic data” (see pages 2154 section V. LoPubP High-Dimensional Data Publication with LDP through page 2161. Section E. Synthesizing New Dataset and algorithm 6 on RHS of page 2161; e.g., page 2155, Fig. 4 and RHS 4) Synthesizing the new dataset). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shokri and Ren  Ren for high-dimensional crowded data publication with LDP. The suggestion/motivation for doing so would have been to protect private data of each participant with local diffential privacy (LDP) on the participants’ high-dimensional crowdsourced data publication using local differentially private high-dimensional data publication algorithm (LoPub), as briefly discussed in the abstract of Ren.
As to claim 12, claim 12 includes similar limitations as claim 1 and thus claim 12 is rejected under the same rationale as claim 12.
Claim(s) 2,, 7-11, 13, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shokri, in view of Ren, and further in view of Williams et al. (“Privacy-Preserving generative deep neural networks support clinical data sharing”,  7/2017) hereinafter Williams.
As to claim 2 and 13, in view of claims 1 and 12, the combination of Shokri and Ren does not explicitly teach but Williams teaches the following limitation - wherein in the step of obtaining the first generative model and the second generative model, the first generative model or the second generative model is obtained via a Variational Auto-Encoder VAE algorithm or a Generative Adversarial Network (GAN) algorithm (see Fig. 1, and first three pages of Williams on sections of Abstract and Introduction where it discloses AC-GAN and see page 11 “During the GAN training, we saved all the generative models across all epochs. We then generated a batch of synthetic data from each generative model, and used a machine learning algorithm …to train a prediction model based on each synthetic batch of data…”).
 Ren by including Williams for privacy-preserving generative deep neural networks support private data sharing. The suggestion/motivation for doing so would have been to generate shareable private data by deep neural networks for data reanalysis while preserving privacy of study participants, as briefly described in the Abstract of Williams.
As to claims 7 and 18. Williams teaches : obtaining a joint probability distribution of the synthetic data (see pages 1-11). 
As to claims 8 and 19. Williams teaches : wherein the joint probability distribution is transformed to reduce a number of dimensions (see pages 1-11)
As to claims 9 and 20. Williams teaches : wherein in the step of obtaining the joint probability distribution, a noise data is added into the joint probability distribution (see pages 1-11) 
As to claims 10 and 21. Williams teaches : sampling the synthetic data to obtain a sampling data (see pages 1-11).
As to claims 11 and 22, Williams teaches : wherein a content of the sampling data is similar to a content of the first privacy data and a content of the second privacy data (see pages 1-11).

Claim(s) 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shokri, in view of Ren, and further in view of Srivastava (US 2015/0278157 A1)
As to claims 3 and 14, in view of claims 1 and 12, respectively, the combination of Shokri and Ren does not explicitly teach but Srivastava teaches wherein in the step of obtaining the first generative model and the second generative model, a categorical content of the first privacy data or the second privacy data is transformed to be a numerical content (see abstract, it is noted that the subset of the web data is assigned categories.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shokri and Ren and Srivastava before him or her, to modify the scheme of Shokri and Ren by including Srivastava. The suggestion/motivation for doing so would have been to generate anonymous data from private sharable data.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497